Mr. Chief Justice Beeese delivered the opinion of the Court: The important question presented by this record is one of jurisdiction. Did the plaintiff, by his affidavit, bring himself within the provisions of the act of February 16,1857, entitled, “ Liability of Yessels ” ? ■ Scates’ Comp. 789. Appellant’s counsel contends that the class of vessels and boats against which the statute provides this summary remedy, consists only of such as are navigating “ the rivers ” within and bordering on this State, while the affidavit states only that the vessel was navigating the “ waters ” within and bordering thereon. It is an admitted principle that a party claiming a benefit or a remedy given by statute, must bring himself, by proper averments and pleadings, within its provisions. The act above cited is “ an act to amend chapter 102 Bevised Statutes, entitled, £ Steamboats,’ ” by the first section of which it is provided that owners of steamboats navigating the Mississippi, Ohio, Wabash, Illinois, and other rivers and lakes within the jurisdiction of this State, shall have a competent master, officers and crew on board, and to have a substantial and sufficient engine, boilers or boiler, and to have the same at all times in good and safe order and condition, and have the vessel supplied with all necessary boats, tackle and furniture,, and in every respect seaworthy. The act of 1857, by its first section, provides that steamboats and other water craft navigating the rivers within or pordering upon this State, shall be liable for debts contracted on account thereof by the master, &c. for materials, supplies, or labor in building, repairing, furnishing or equipping the same, or due for wharfage, and also for damage arising out of any contract for the transportation of goods or persons, or for injuries done to persons or property by such craft, or for any damage or inj ury done by the captain, or mate, or other officer thereof, or by any person under the order or sanction of either of them, to any person who may be a passenger or hand on such steamboat or other water craft, at the time of the infliction of such damage or injury. The second section provides that any person having such demand may proceed against the owner or owners, or master of such craft, or against the craft itself. Section three provides, when suits shall be commenced against the craft, the plaintiff shall file his prsecipe to that effect, naming such craft, if she have a name, and with it a bill of particulars of his demand, verified on his own affidavit, or that of his agent or attorney, or other credible person. Section four provides for issuing a warrant by the clerk, returnable as other writs, directing the seizure of such craft, by name or description, or such part of her apparel or furniture, as may be necessary to satisfy the demand, and to detain the same until discharged by due course of law. The fifth section provides for bonding the vessel by the owners. The sixth provides that the pleadings and other proceedings shall be as in other cases of process served and returned. Section eleven provides that the act shall be so construed as to authorize and enable any person or persons to bring the action against the water craft, notwithstanding the cause of action may have accrued beyond or out of the limits or jurisdiction of this State, .and although such water craft may not have been at the time such cause of action accrued navigating the waters witbin or bordering upon this State. Session Laws, 1857, pp. 105, 107. These statutes, the last being amendatory of the first named, must be considered together. They were designed to embrace vessels engaged in domestic navigation only—such vessels or craft as should be employed on our navigable waters. The counsel for appellee are surely mistaken when they say this State has no other waters naturally navigable within its territory, except rivers. By the act of Congress prescribing the boundaries of this State, and' by the constitution of the State conformable thereto, it will be perceived no inconsiderable portion of Lake Michigan is within our territorial limits. The maps do not show it, yet the fact is nevertheless so, that so much of the lake as is included by lines, one running north from the point where our eastern boundary strikes the southern bend of the lake to a point in the middle of the lake, in north latitude 42 degrees 30 minutes, and thence west along that parallel, is undeniably within our limits. It is true, no portion of this vast body of water has been assigned to the counties bordering upon it, or received in any manner the attention of the legislature, yet it is, nevertheless, a portion of the navigable waters of this State and of our territory. The language, of the affidavit is, that the vessel, at the time of the injury, was running upon the navigable waters within and bordering upon this State. The objection is, that it should have alleged that the vessel was employed in navigating the rivers within or bordering upon this State. When the purpose and object of the acts in question are considered, the terms, rivers and navigable waters, must be regarded as synonymous. The object of the statutes being to give a summary remedy against vessels employed in domestic navigation on the navigable waters of this State, the object is attained by applying them to any navigable water, be it lake or river, and there is the same necessity of applying them to vessels navigating the lake, as exists for their application to rivers, a portion of the former and the whole of the latter being within our territorial jurisdiction. This, we think, is made quite apparent from the language of the eleventh section which we have quoted. The intent of that act was to afford a remedy and to embrace vessels other than steamboats not included in the original act of 1845, and it is no forced construction of the words used in the act of 1857 to embrace within .them vessels and craft engaged in navigating,' not only the rivers, but the waters within our jurisdiction. The affidavit, we think, shows enough to give jurisdiction, and to bring the case within the act of 1857. On the general subject of jurisdiction, we have expressed our opinion fully in Williamson v. Hogan, 46 Ill. 504, and desire to add nothing thereto. Another point made by appellant’s counsel is, conceding the jurisdiction, the act does not cover the injury of which complaint is made; that while the act provides a remedy for injuries done to persons by the vessel or craft, the declaration alleges the injury was caused by the negligence of the owners of the vessel. This point is not much elaborated. While the statute speaks of injuries done by the vessel or craft, the bearing and spirit of that provision most clearly is, as inanimate things have no will to direct them, but must be controlled by intellect, such vessel or craft assumes the personalty of the owners, who have control over all, vessel, crew and officers. It follows, therefore, that, for an injury done by a vessel, the owners must be responsible. Like a railroad corporation, they are constructively present at all times, in the persons of their agents, and are held liable, in all courts, for their negligence from which an injury results to another. It is well settled a master is responsible to his servant for injuries received by him from defects in the structures or machinery about which the services were rendered, which defects the master knew, or ought to have known. Chicago and Northwestern Railroad Co. v. Swett, Adm. 45 Ill. 197. Other cases to the same efféct might be cited, but it is unnecessary. The remaining point is, that, there was a total failure of evidence to support the action. We think the proof is ample on this point. That the rigging of the vessel was rotten, and had been so for some time, was known to the owners. The captain, representing them, was told so more than once, and that this particular rope was frayed and in a damaged condition, was also well known. Its condition could be seen, and the safety of the crew demanded attention to it. Catting an anchor requires force, and the mechanical means by which it is obtained should be sound and free from defects. That this pennant was not, is clearly shown. It is no hardship upon owners of a vessel to require them to have all mechanical as well as human agencies employed by them, trustworthy. If they fail in this, they cannot expect a favorable verdict in an action against them, founded upon their negligence. •The instructions, being substantially in accordance with the views herein expressed, were correct. There being no error in the record, the judgment must be affirmed. Judgment affirmed.